Hooker, J.
From an attachment case commenced before a justice of the peace the defendant took a special appeal, raising jurisdictional questions. The special matters were heard first, and the court made an order as follows:
*29“ State oe Michigan.
“ The Circuit Court for the County of Van Burén.
“ Thomas F. Dodge vs. Elisha R. Nichols.
“ This is a special appeal. Several errors are assigned. The justice has made his return thereto. Afterwards, on the petition of defendant, it was ordered by this court September 18, 1903, that said justice make an amended return to the special appeal, setting forth all facts in said cause fully, and return the same to this court not later than September 21st. The amended return was accordingly made. The case has been fully argued, and briefs submitted, and both returns — particularly the amended return — carefully examined. I find as matter of law that the special appeal is not sustained by the returns of the justice. The amended return neutralizes- Mr. Tabor’s points, so that I will hold that the errors are not well taken, and each one is hereby overruled. It is further ordered that said cause stand for trial on its merits according to the rules and practice of the court. No costs will be allowed.
“October 9th. John R. Carr,
“Circuit Judge.”
The cause was brought to us by writ ,of error. We are constrained to say that the order is not one that can be reviewed on error, not being final in its character. Brady v. Railroad Co., 73 Mich. 457 (41 N. W; 503); Tompkins v. Bowen, 123 Mich. 377 (82 N. W. 51).
The cause is dismissed.
The other Justices concurred.